Title: [Diary entry: 19 December 1785]
From: Washington, George
To: 

Monday 19th. Thermometer at 42 in the Morng. 56 at Noon and 52 at Night. Calm and pleasant all day, especially in the Morning. Towards evening the wind, though very little of it, came from the Eastward & the weather lowered. Rid to the Mill, and to Dogue run Plantation. Took the Hounds with me, and in the Pincushion found a fox, which the Dogs run very well for an hour—after which, coming to a fault—they took (as I presume) the heel, & in Muddy hole found a fresh Fox, which was only run by part of the Dogs. The others did not seem inclined to hunt. Davy a Mulatto Man who has for many years looked after my Muddy hole Plantation, went into the Neck to take cha[rge] of the River Plantation in the room of Jno. Alton deceased. And Will (Son of Doll) was sent to Muddy hole as an Overseer in his place. Both my Mills stopped & repairing.